Citation Nr: 1201813	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John E. Cheatham, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957 and from February 1959 to April 1962.  The Veteran also has an unverified period of Reserve service.  The Veteran died in October 2007, and his spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2010, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the appellant waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active military service.  Specifically, the appellant alleges that, during service, the Veteran was exposed to chemical, biological, radiological, and nuclear toxins while serving as a RAD repairman, participating in a missile program, and during his CBR (chemical, bacteriological, and radiation) and NBC (nuclear, biological, and chemical) training.  She also contends that he was stationed on two bases, namely Fort Leonard Wood and Fort Campbell, which were both used to train soldiers for CBR and were the home of nuclear missiles.  Due to the exposure to such toxins, the Veteran developed T-cell lymphoma, which in turn, led to his untimely demise.  See the July 2010 Board hearing transcript.  

The Veteran's death certificate reflects that he died in October 2007.  The death certificate lists the immediate cause of death as cutaneous T-cell lymphoma.  At the time of the Veteran's death, service connection was not in effect for any disorder.  

A remand is required in order to comply with the duty to assist and secure any outstanding private terminal hospital records.  The Veteran's death certificate indicates that he died in Heartland Hospice Home in Columbia, South Carolina.  The death certificate notes that he was hospitalized in an inpatient status at the hospice prior to his death.  Additionally, the appellant testified at the Board hearing, that he was in hospice from June 2007 until his death.  See the Board hearing transcript, p.10.  However, upon review of the evidentiary record, there are no records reflecting treatment at the hospice facility.  

VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  As these records may provide more detailed information as to the cause of the Veteran's death, an attempt to obtain these records and associate them with the claims file should be made.  

The Board also finds that verification of the Veteran's reserve service must be undertaken prior to final adjudication of the appellant's claim.  As mentioned above, the Veteran served on active duty from December 1955 to December 1957 and from February 1959 to April 1962.  However, of record are a Certificate of Training from the Department of Army reflecting the Veteran's successful completion in the NBC Defense Operations Course at Fort Campbell, Kentucky from February 1979 to March 1979, and a June 1981 letter from the Department of Army informing him of annual training at Fort Campbell in August 1981.  The Veteran's medical and personnel folders only contain records from the two periods of active duty.  Thus, a remand is necessary in order to obtain the Veteran's complete service treatment records, which includes any reserve duty, from any appropriate facility, to include the National Personnel Records Center (NPRC), the Records Management Center (RMC), and/or the National Guard unit in Kentucky and Ohio.  

In order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify all medical records of terminal treatment of the Veteran prior to his death.  With any necessary authorization from the appellant, attempt to obtain and associate with the claims file any medical records, which include records from the Heartland Hospice House in Columbia, South Carolina.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The appellant must also be advised that with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO.  

2.  Contact the NPRC, RMC, the National Guard units in Kentucky and Ohio, and/or  any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  Service records providing points are not helpful in this regard.  In addition, the RO should attempt to obtain any available treatment and personnel records associated with the reserve service.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After conducting any additional development, readjudicate the claim currently on appeal.  If the benefit sought on appeal is not granted, the appellant and her attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


